Citation Nr: 1023968	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-24 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including as secondary to a low back disorder.

2.  Entitlement to service connection for myofascial pain 
syndrome, claimed as general muscle and joint pain, claimed 
as due to asbestos exposure.

3.  Entitlement to service connection for a low back 
disorder, including as manifested by degenerative disk 
disease and mechanical low back pain.

4.  Entitlement to service connection for bilateral vision 
disorders, including as manifested by glaucoma of the right 
eye and cataract of the left eye.  

5.  Entitlement to special monthly pension based on need for 
aid and attendance or housebound status.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and his daughter


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active military duty from March 1952 to 
February 1955.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

The Board notes that the psychiatric disorder claim on appeal 
was previously characterized as depression, not otherwise 
specified.  However, in a judicial precedent issued in 
February 2009, the U.S. Court of Appeals for Veterans Claims 
(Court) held that claims for service connection for a single 
psychiatric disorder include claims for service connection 
for all psychiatric disabilities reasonably raised by the 
Veteran or the evidentiary record, based on the inherent 
unreasonableness of imputing  for the Veteran self-knowledge 
of mental conditions from which he may be suffering.  Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).  The claims file bears 
medical records with findings of other potentially chronic 
Axis I psychiatric disorders, including anxiety, opiate 
dependence, and opiate dependence with physiological 
dependence.  The claim at issue has accordingly been restyled 
more generally as one for service connection for a 
psychiatric disorder, to reflect the broader possible claim 
for other psychiatric disorders, as required by the Court.  
The Veteran has notably claimed this disability including as 
due to his low back disorder.  

The issues of entitlement to service connection for a 
psychiatric disorder, entitlement to service connection for 
myofascial pain syndrome or general pain disorder, 
entitlement to service connection for a low back disorder, 
and entitlement to special monthly pension are all addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The competent and probative evidence of record is against 
finding that any vision disorders developed in service or 
were otherwise causally related to service.  

2.  The competent and probative evidence of record is against 
finding continuity of symptoms of any vision disorders from 
service to the present time.  


CONCLUSION OF LAW

The Veteran's bilateral vision disorders were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a statement of the case (SOC) or 
supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

VA has fulfilled the above VCAA notice and development 
assistance requirements in this case with regard to the claim 
for service connection for bilateral vision disorders.  The 
RO issued a VCAA letter in January 2007 addressing the claim 
on a direct basis.  That letter was followed by initial RO 
adjudication of the claim on a direct basis in August 2007.  
The January 2007 VCAA letter provided the Veteran with 
adequate notice of the duty-to-assist provisions of the VCAA, 
and informed him of the information and evidence necessary to 
substantiate his claim for service connection for bilateral 
vision disorders based on their having developed in service 
or being otherwise causally related to service.  38 C.F.R. 
§ 3.303.  Also by this letter, he was told that it was 
ultimately his responsibility to see that pertinent evidence 
not in Federal possession is obtained.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for disability compensation, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if compensation is 
granted. 

In this case, the RO provided Dingess-type notice to the 
Veteran in the January 2007 VCAA letter.  However, any 
failure of such notice in this case is moot and harmless 
because the appealed claim for service connection for 
bilateral vision disorders is herein denied.

VA has a duty to assist the Veteran in the development of 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and post-
service treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VCAA 
letter requested that the Veteran advise of any VA and/or 
private medical sources of evidence pertinent to his claim, 
and that he provide necessary authorization to obtain those 
records.  It also requested evidence and information about 
treatment after service, in support of the claim.  It further 
requested any medical records, lay statements, or other 
evidence which might serve to corroborate the Veteran's 
assertions that his claimed bilateral vision disorders were 
caused by service.  

The claims file reflects that the RO dutifully requested 
authorization from the Veteran to obtain records from 
indicated private sources, and then sought records from VA 
and private sources.  Indicated records were requested, and 
service and post-service VA and private treatment records 
were obtained and associated with the claims file.  All 
records and responses received were associated with the 
claims file, and the Veteran was informed, by the appealed 
rating action as well as by a July 2008 SOC, of records 
obtained and hence, by implication, of records not obtained, 
in furtherance of the appealed claim.  The Veteran did not 
indicate the existence of additional pertinent evidence that 
has not been appropriately requested or obtained.  

The claims file reflects that records from some private 
sources were initially not received, in part due to refusal 
of private entities to provide copies of treatment records 
without payment.  The Veteran was informed of these records 
received or not received including by the SOC in July 2008.  

While it is true that additional private records were 
received at the Board in April 2010, the Board has carefully 
reviewed these records, and they do not materially address 
any claimed bilateral vision disorders, and hence are not 
pertinent to the Veteran's claim for service connection for 
bilateral vision disorders.  Accordingly, there is no 
requirement to remand the case for readjudication by the RO 
or the Appeals Management Center (AMC) prior to Board 
adjudication.  38 C.F.R. §§ 19.31, 19.37, 20.1304(c) (2009); 
see Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to 
be avoided).  

The Veteran has addressed the claim by submitted statements.  
Additionally, he and his wife and daughter have addressed the 
claim a at the March 2010 Travel Board hearing before the 
undersigned.  Neither the Veteran nor his authorized 
representative has indicated that he had an unfulfilled 
desire to address further his appealed claim, including by a 
hearing, and the Board accordingly concludes that no such 
desire remains.  
   
All indicated development having been undertaken, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio, supra.  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
Veteran has thus presented no pertinent avenues of 
evidentiary development that the RO has not pursued by query.  
Hence, the case presents no reasonable possibility that 
additional evidentiary requests would further the claim for 
service connection for bilateral vision disorders.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.  

VA is obligated to obtain a VA medical examination or opinion 
for claims in cases where there is (1) evidence of a current 
disability, (2) evidence of an in-service event, injury, or 
disease, and (3) an indication that there may be a connection 
between the two. See 38 U.S.C.A. § 5103A (d) (West 2002); 38 
C.F.R. § 3.326 (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

As discussed below, in this case there is neither evidence of 
a pertinent event, injury, or disease in service, nor any 
indication that there may be a connection between any such 
event, injury, or disease in service and any current vision 
disorders.  To the contrary, the evidence of record is to the 
effect that the Veteran was not found to have any right or 
left eye disorder until decades post service, with no 
indication of a link to service.  (The Veteran's bare 
assertion that they are linked to service, without any more 
detailed explanation of a theory of the case, is not 
considered by the Board to be such an "indication.")  
Accordingly, there is no requirement to afford the Veteran a 
VA examination to address his claim for service connection 
for bilateral vision disorders.  38 C.F.R. § 3.159(c)(4); 
McLendon.  


II. Claim for Service Connection for Bilateral Vision 
Disorders

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2009) ; 38 C.F.R. § 3.303(a) (2009).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is generally required to support the claim for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Id. 

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau 
v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some 
cases, lay evidence will be competent and credible evidence 
of etiology").

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 
2 Vet. App. at 494-95 (lay person may provide eyewitness 
account of medical symptoms).  See also Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009)

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology." Savage v. Gober, 10 Vet. App. 
488, 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991)).  Once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno, 6 Vet. App. at 469 (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted").

Recent treatment records reflect diagnosis of eye disorders 
including right eye glaucoma and a mild cataract of the left 
eye.  The Veteran provided statements in the course of appeal 
to the effect that he had ongoing vision problems.  However, 
he has not asserted that his current vision problems were 
present in service.  He has also not provided any theory by 
which his current vision problems may have developed in 
service or may have otherwise been causally related to 
service.  At his hearing, he referred to some possible 
chemical exposure of an unidentified sort.  He has not 
asserted that his vision problems have been present from 
service to the present time.  Rather, he testified that the 
vision problems are of recent onset.  Hence, the Veteran has 
not presented evidence or even plausible theories of 
entitlement by which his eye disorders may be service 
connected on a direct basis, based on their developing in 
service or based on continuity of symptomatology from service 
to the present time.   38 C.F.R. § 3.303 (a), (b).  The 
evidentiary record as a whole also presents no evidence of 
etiology of the claimed vision disorders related to service.  
The current eye disorders are not identified in medical 
records until decades post service, with no suggestion of a 
link to service.  The service medical records are negative 
for any disorders of the eyes, including the Veteran's 
service separation examination in February 1955.  

In the absence of cognizable evidence of any eye disorder in 
service or of a causal link between service and a current eye 
disorder or of continuity of symptoms of any eye disorder 
from service to the present, the evidence preponderates 
against the claim for service connection for bilateral vision 
disorders.  38 C.F.R. § 3.303 (a),(b).  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for bilateral vision disorders is denied.


REMAND

Regarding the Veteran's psychiatric disorder claim, based 
upon the expansion of the issue in this case due to the 
recent decision of the Court in Clemons, supra, the Veteran 
will need to be furnished updated notice under the Veterans 
Claims Assistance Act of 2000 (VCAA).  

Regarding the Veteran's myofascial pain syndrome, claimed as 
general muscle and joint pain, the Board notes that the 
Veteran has localized pain conditions including as associated 
with the low back, intestinal issues, and deep vein 
thrombosis.  However, general pain conditions associated with 
multiple areas of joints or muscles may also be associated 
with the Veteran's history of opiate dependence, as reflected 
in Pro Healthcare treatment records dated in 2006.  As noted 
in the Introduction, supra, psychiatric disorders diagnosed 
in the record include opiate dependence with physiological 
dependence.  This opiate dependence has been associated in 
the 2006 Pro Healthcare treatment records with opiate 
withdrawal symptoms including pain.  Thus, the Veteran's 
general pain claim is inextricably intertwined with his claim 
for service connection for a psychiatric disorder and back 
disorder.  The Court has held that a claim which is 
inextricably intertwined with another claim which remains 
undecided and pending before the VA must be adjudicated prior 
to a final order on the pending claim, so as to avoid 
piecemeal adjudication.  Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  Thus the Veteran's myofascial pain syndrome 
claim must also be remanded to the RO for readjudication 
following VCAA notice and any associated development for the 
psychiatric disorder claim.

In an April 2007 submitted statement, the Veteran asserted 
that his general pain condition may be attributed to asbestos 
exposure "sometime during service."  There is no specific 
statutory guidance with regard to asbestos-related claims.  
Nor has the Secretary promulgated any regulations in regard 
to such claims.  VA has issued a circular on asbestos-related 
diseases, however.  DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988), provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular were 
included in the VA Adjudication Procedure Manual, 
M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, 
entitled "Developing Claims for Service Connection for 
Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, 
Sec. C, Para. 9, entitled "Service Connection for 
Disabilities Resulting from Exposure to Asbestos."  The Court 
has held that VA must analyze an appellant's claim of service 
connection for asbestosis or asbestos-related disabilities 
using the administrative protocols found in the DVB Circular 
guidelines. See Ennis v. Brown, 4 Vet. App. 523 (1993); 
McGinty v. Brown, 4 Vet. App. 428 (1993).

Because the Veteran has not identified the nature or 
circumstances of any asbestos exposure, verification of such 
exposure would necessarily be exceedingly difficult.  
Nonetheless, the RO endeavored to ascertain any such exposure 
of the Veteran during service.  The RO sought personnel 
records of the Veteran related to asbestos exposure, with 
none forthcoming from official sources.  A November 2006 
reply informed that the Veteran's personnel records were 
fire-related.  The RO in May 2007 made an administrative 
determination of the unavailability of personnel record 
regarding exposure to asbestos, based on exhaustion of means 
of development for such records.  

Ordinarily, when a veteran's records have been destroyed, the 
VA has an obligation to search for alternative records which 
support the veteran's case.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
Moreover, although there is a lack of service records, VA 
regulations provide that service connection may be shown 
through other evidence.  Smith v. Derwinski, 2 Vet. App. 147 
(1992); 38 C.F.R. § 3.303(a) (1994).  This evidence may be 
private medical records showing treatment of the claimed 
disability, fellow service personnel statements, personal 
testimony, etcetera.  The evidence may also be statements 
provided by accredited military experts.

In this case, however, because the Veteran has not indicated 
how or where or under what circumstances he may have been 
exposed to asbestos, and because there is no presumption 
established for development of myofascial pain syndrome or 
general pain as due to asbestos exposure, and because the 
Veteran has otherwise presented no medical evidence or 
medical treatise evidence establishing such an association 
either generally or in his case, there is no necessity of 
seeking additional evidence of asbestos exposure, because 
there is no reasonable possibility that such development 
would further the Veteran's claim for service connection for  
myofascial pain syndrome or general pain.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the Veteran are to be avoided).  
The Board notes, in this regard, that the Veteran, as a lay 
person, does not by his own statement or opinion provide 
competent evidence of a causal relationship between asbestos 
exposure and the claimed disorder, because that question of 
causation requires specialized medical knowledge.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. 
Derwinski,  2 Vet. App. 492 (1992).

Regarding the Veteran's low back disorder claim, the Veteran 
was afforded a VA examination for compensation purposes in 
July 2007.  However, while the examiner reviewed the claims 
file, noted the Veteran's history, and examined the Veteran, 
the examiner failed to provide a basis or any written 
analysis for his conclusion that the Veteran's low back 
disorder was not causally related to service.  Once VA 
provides an examination in a service connection claim, the 
examination must be adequate or VA must notify the veteran 
why one will not or cannot be provided.  Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  Further, an adequate 
examination must support its conclusion with an analysis that 
can be weighed against contrary opinions.  Stefl v. 
Nicholson, 21 Vet. App. 120, 124-25 (2007).  A medical 
opinion that contains only data and conclusions cannot be 
accorded any weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008).  In Stefl, 21 Vet. App. at 124, the United 
States Court of Appeals for Veterans Claims (Court) found 
that a medical examination was inadequate because it provided 
an unsupported conclusion.  Thus, because the July 2007 
examiner's etiology opinion was unsupported by any analysis, 
it cannot be used for the Board's adjudication in the absence 
of supplementary analysis by that examiner.  The case should 
thus be returned to the examiner for an addendum, or 
alternatively another examination must be obtained.  

Regarding the special monthly pension clam, the record 
contains records of private treatment showing multiple 
debilitating or potentially debilitating diseases suffered by 
the Veteran, including psychiatric disability, emphysema, 
chronic obstructive pulmonary disease (COPD), severe 
mechanical low back pain, lumbar degenerative disk disease, 
and recurrent deep vein thrombosis.  More recently, 
treatments include those for iron deficiency anemia.  The 
Veteran's daughter, at the March 2010 hearing before the 
undersigned, testified to the Veteran's reliance on his wife 
for assistance in his daily activities due to his increasing 
debilitation.  Despite this evidence presenting indications 
of possible qualification for special monthly pension based 
on the need for regular aid and attendance of another, an 
examination to address this question has not been conducted.  
An examination must therefore be obtained.  

Additionally, treatment records added to the claims file in 
April 2010 include those addressing the Veteran's functional 
capacities, and these have not been considered by the RO in 
its adjudication of his special monthly pension claim,  or 
his other claims the subject of this remand.  Unless this 
procedural right is waived by the veteran, any additional 
evidence must be referred to the RO for review and 
preparation of a supplemental statement of the case.  
38 C.F.R. §§ 19.31, 20.1304(c) (2009).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Afford the Veteran updated VCAA 
notice, to inform him of the evidence 
necessary to substantiate his claim for 
service connection for any current 
psychiatric disorders on a direct in-
service causation basis, including 
depression or anxiety, and what evidence 
he is to provide and what evidence VA will 
attempt to obtain on his behalf.   Also 
address the opiate dependence disorder and 
the possibility that it may be service 
connected as secondary to a service-
connected disorder.  Additionally, address 
his low back disorder claim; his 
myofascial pain syndrome/ general pain 
claim; and his special monthly pension 
claim, asking him to inform if he has 
received any treatment for these disorders 
not reflected in the claims file, or if he 
has received any treatment which would 
support his special monthly pension claim 
by showing the need for assistance of 
another in activities of daily living, or 
by showing the Veteran to be substantially 
housebound.  Inform the Veteran of records 
received, including those most recently 
received at the Board in April 2010.  

Regarding the claim for special monthly 
pension, the VCAA notice requirements are 
the type of evidence needed to 
substantiate the claim; namely, that the 
Veteran is blind or nearly blind, or in a 
nursing home, or requires the aid of 
another person in performing personal 
functions required in everyday living, or 
has a single permanent disability 
evaluated as 100 percent disabling and is 
permanently and substantially confined to 
her immediate premises. 38 U.S.C.A. § 
1521; 38 C.F.R. § 3.351(a),(b).

All records and responses received should 
be associated with the claims file, and 
any indicated development should be 
undertaken.  

2.  Thereafter, claims file should be 
returned to the VA examiner who conducted 
the July 2007 low back disorder 
examination for compensation purposes.  
The examiner should review the claims file 
and his July 2007 examination report, and 
provide an addendum opinion which includes 
a complete explanation for all conclusions 
expressed.  

3.  If the required addendum cannot be 
obtained from the July 2007 VA examiner, then 
refer the claims file to another competent 
expert who can provide such opinion with 
complete rationale or, if deemed necessary, 
schedule an additional VA examination for 
compensation purposes for an opinion as to the  
etiology of any current low back disorder as 
related to service.  The claims folder must be 
made available to the examiner for review 
before the examination.  In addressing the 
questions below, the examiner's opinion must 
be informed by a review of the Veteran's 
medical history and findings as documented 
upon any prior examinations or treatments.  To 
the extent feasible, other evidence, to 
include lay statements, may be used to support 
a diagnosis or an assessment of etiology as 
related to service.

a.  The examiner should carefully review 
the claims folders, and identify all 
current low back disorders.
 
b.  For each low back disorder as to which 
the examiner enters a diagnosis, he/she 
should answer the following:  Is it at 
least as likely as not (i.e., to at least a 
50-50 degree of probability) that the 
disorder is causally related to service, or 
if such disorder pre-existed service, was 
it aggravated (permanently increased in 
severity) during service.  The examiner 
should provide a complete explanation for 
his/her opinions.  

c.  Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

d.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.  

e.  A rationale should be provided for all 
opinions given, and the factors upon which 
each medical opinion is based must be set 
forth in the report.
 
4.  Also after completion of instruction 
1, the Veteran should be afforded a VA aid 
and attendance/housebound examination to 
determine the nature and extent of all 
disabilities present.  All indicated tests 
should be accomplished, all examination 
reports must contain diagnoses, and all 
disabilities should be evaluated.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the Veteran requires the aid and 
attendance of another person based upon 
all aspects of disability unrelated to a 
primary substance abuse etiology, 
including whether the Veteran is mentally 
and physically incapable of protecting 
himself from the hazards of the daily 
environment. The claims file must be made 
available to the examiner for review 
before the examination.  The examiner's 
opinions must be informed by a review of 
the Veteran's medical history and findings 
as documented upon any prior examinations 
or treatments.  The examiner must provide 
a complete analysis and explanation for 
all opinions expressed.  

5.  Thereafter, the RO (AMC) should 
readjudicate the remanded claims de novo.  
If any benefit sought by the remanded 
claims is not granted to the Veteran's 
satisfaction, he and his representative 
should be provided with a Supplemental 
Statement of the Case and afforded the 
appropriate opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


